DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 09/25/2020.
Claims 1-19 are pending and have been examined.
Claims 1-19 are rejected.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 11/20/2020 and 03/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1 and 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “receiving, by a service provider, an alarm service message from a service consumer, wherein the alarm service message comprises an alarm parameter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, and wherein the at least one base object is an object managed by the service provider; determining, by the service provider, alarm data based on the alarm parameter; and sending, by the service provider, the alarm data to the service consumer.”
The limitation of “determining, by the service provider, alarm data based on the alarm parameter” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the request and manually filtering the data to send the requested information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service ‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “wherein before the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, alarm information of the object managed by the service provider.”
This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “wherein before the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, alarm information of the object managed by the service provider” is well‐understood, routine activities (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claims are not patent eligible.


This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “wherein after the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, alarm information of the object managed by the service provider; or collecting, by the service provider, alarm information of the object from the at least one base object indicated by the alarm parameter” is well‐understood, routine activities (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claims are not patent eligible.


This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “wherein the alarm parameter is one or more of the following: a base object class used to indicate a class of the base object; a base object instance used to indicate an instance of the base object; and a data filter configured to obtain the alarm data from alarm information through filtering” is well‐understood, routine activities (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)). The claims are not patent eligible.

Claims 5 and 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “wherein the 
This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “wherein the data filter comprises at least one of the following filter conditions: alarm severity, an alarm time, an alarm type, and an alarm cause code” is well‐understood, routine activities (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)). The claims are not patent eligible.

Claims 6 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “wherein the alarm service message is an alarm list request message or an alarm subscribe request message.”
This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the ‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “wherein when the alarm service message is the alarm subscribe request message, the method further comprises: receiving, by the service provider, an alarm unsubscribe notification from the 
This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “wherein when the alarm service message is the alarm subscribe request message, the method further comprises: receiving, by the service provider, an alarm unsubscribe notification from the service consumer, wherein the alarm unsubscribe notification is used to instruct the service provider to stop sending the alarm data” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.

Claims 8 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “wherein the alarm data comprises a combination of any one or more of the following: an alarm identifier, an alarm notification identifier, an alarm raised time, an alarm cleared time, an alarm changed time, an event type, an alarm cause, alarm severity, an alarm root cause indicator, a specific problem, an alarm backup state, an alarm trend indication, alarm threshold information, a state change definition, a monitored related attribute, a proposed repair action, additional text, additional information, an alarm acknowledgment time, an alarm acknowledgment user identifier, an alarm acknowledgment system identifier, an alarm acknowledgment state, an alarm clear user identifier, and an alarm clear system identifier.”
This judicial exception is not integrated into a practical application because the technical improvement is improving efficiency of providing the alarm data to the service consumer ¶ [0008] of the spec. From the claim scope, the claims fail to address this improvement because merely requesting and sending data without regard to when the alarm data was saved is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “wherein the alarm data comprises a combination of any one or more of the following: an alarm identifier, ‐understood, routine activities (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)). The claims are not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “wherein: when the service provider is a data collection and reporting function (DCRF) network element, a type of the alarm data is network element function alarm data; when the service provider is a network slice subnet instance management function (NSSMF) network element, a type of the alarm data is network slice subnet instance alarm data; when the service provider is a network slice instance management function (NSMF) network element, a type of the alarm data is network slice instance alarm data; or when the service provider is a communication service management function (CSMF) network element, a type of the alarm data is communication service alarm data.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-11, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 6351213 B1) and further in view of Panikatt et al. (US 6349333 B1).

As to claim 1, Hirsch teaches a communication method, comprising: receiving, by a service provider, an alarm service message from a service consumer, wherein the alarm service message comprises an alarm parameter (See Col. 7 Ln. 27, Col. 7 Ln. 61, Teaches that The notification flow occurs preferably using standardized M-EVENT-REPORT notifications embedded in an M-ACTION request initiated at the start and in an M-ACTION response initiated at the end. These are generic CMISE-standardized (Common Management Information Service Element) procedures defined on the basis of ITU-T X.710. ITU-T X.733 defines the content of a standardized alarm transmission (alarm report) implemented on the basis of the M-EVENT-REPORT services. The correlation information is entered in the notifications or in particular notification fields. Furthermore, the managers MA1, MA2 provide the parameters for controlling the alarm realignment with particular parameter values and enter them in the respective request notification individually or in multiples. The request notification repAA also contains the parameter values entered by the manager for the subsequent functional sequence); 
determining, by the service provider, alarm data based on the alarm parameter; and sending, by the service provider, the alarm data to the service consumer (See Col. 8 Ln. 30, Teaches that following evaluation of the parameters in the M-ACTION request received and provision of only that alarm data which is associated with the alarms defined by the manager in the parameterized request, the agent AG starts alarm realignment by producing a notification staAA (start Alarm Alignment) and inserting a further item of correlation information aliNI (alignment Notification Id) into this notification)
However, it does not expressly teach wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, and wherein the at least one base object is an object managed by the service provider.
Panikatt et al., from analogous art, teaches wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, and wherein the at least one base object is an object managed by the service provider (See Col. 8 Ln. 14, Col. 4 Ln. 65 and Fig. 7, Teaches that FIG. 7 illustrates the classes involved in the inventive alarm services API and their relationships (one-to-one or one-to-many, etc.) This API gives the user the ability to query alarms under a given log, to clear, acknowledge and set attributes of a given alarm, to query alarms in batches (i.e. return alarm records asynchronously), to delete alarms and to register for alarm creation, modification and deletion events. In addition, a generic query mechanism allows the user to query on any attribute defined in an AlarmRecord class based on relational criteria such as: greater_than, less_than, equal, not_equal, greater_than_or_equal and less_than_or_equal. Each device node, 112, 120 and 124, corresponds to a managed device which might for example, be a processor, printer, storage device, network adapter card or other network apparatus. The state of each managed device is monitored and controlled by an agent program running in the node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Panikatt et al. into Hirsch to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms.
One of ordinary skill in the art would have been motivated because it allows one to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms (See Panikatt et al. Col. 1 Ln. 37).

As to claim 2, the combination of Hirsch and Panikatt et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein before the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, alarm information of the object managed by the service provider.
Panikatt et al., from analogous art, teaches wherein before the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, alarm information of the object managed by the service provider (See Col. 2 Ln. 34, Teaches that alarm Services is a module in the Solstice EM™ MIS responsible for updating and storing the state of managed objects in the MIS. Alarms arrive at the MIS as event notifications (via an MPA, for example). When such an event is received by the MIS, it is stored in an alarm log as an alarm log record by a Logging Services module and the Alarm Services module is informed about the arrival of this alarm. The Alarm Services module maps each managed-object-based alarm to a corresponding node in a topology database (discussed below) and updates the alarm counters for that topology node based on the alarm severity. The Alarm Services module also keeps the severity synchronized so that it represents the highest (most critical) uncleared alarm log record that is posted against the topology node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Panikatt et al. into the combination of Hirsch and Panikatt et al. to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms.
One of ordinary skill in the art would have been motivated because it allows one to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms (See Panikatt et al. Col. 1 Ln. 37).

As to claim 3, the combination of Hirsch and Panikatt et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein after the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, alarm information of the object managed by the service provider; or collecting, by the service provider, alarm 
Panikatt et al., from analogous art, teaches wherein after the receiving, by a service provider, an alarm service message from a service consumer, the method further comprises: collecting, by the service provider, alarm information of the object managed by the service provider; or collecting, by the service provider, alarm information of the object from the at least one base object indicated by the alarm parameter (See Col. 2 Ln. 34, Teaches that alarm Services is a module in the Solstice EM™ MIS responsible for updating and storing the state of managed objects in the MIS. Alarms arrive at the MIS as event notifications (via an MPA, for example). When such an event is received by the MIS, it is stored in an alarm log as an alarm log record by a Logging Services module and the Alarm Services module is informed about the arrival of this alarm. The Alarm Services module maps each managed-object-based alarm to a corresponding node in a topology database (discussed below) and updates the alarm counters for that topology node based on the alarm severity. The Alarm Services module also keeps the severity synchronized so that it represents the highest (most critical) uncleared alarm log record that is posted against the topology node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Panikatt et al. into the combination of Hirsch and Panikatt et al. to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms.
(See Panikatt et al. Col. 1 Ln. 37).

As to claim 4, the combination of Hirsch and Panikatt et al. teaches the method according to claim 1 above. Hirsch further teaches wherein the alarm parameter is one or more of the following: a base object class used to indicate a class of the base object; a base object instance used to indicate an instance of the base object; and a data filter configured to obtain the alarm data from alarm information through filtering (See Col. 7 Ln. 61, Teaches that the request notification repAA also contains the parameter values entered by the manager for the subsequent functional sequence. This is used to request a one-off individual function execution (action) for parameter-dependent transmission of alarms by the agent AG. Parameterization can preferably take place with one or more set parameter values relEN (related Entities), relPS (related perceived Severity), priSV (prio severity), relTI (related Time Interval), priDT (prio Detection Time)). 

As to claim 5, the combination of Hirsch and Panikatt et al. teaches the method according to claim 4 above. Hirsch further teaches wherein the data filter comprises at least one of the following filter conditions: alarm severity, an alarm time, an alarm type, and an alarm cause code (See Col. 7 Ln. 61, Teaches that the request notification repAA also contains the parameter values entered by the manager for the subsequent functional sequence. This is used to request a one-off individual function execution (action) for parameter-dependent transmission of alarms by the agent AG. Parameterization can preferably take place with one or more set parameter values relEN (related Entities), relPS (related perceived Severity), priSV (prio severity), relTI (related Time Interval), priDT (prio Detection Time)). 

As to claim 8, the combination of Hirsch and Panikatt et al. teaches the method according to claim 1 above. Hirsch further teaches wherein the alarm data comprises a combination of any one or more of the following: an alarm identifier, an alarm notification identifier, an alarm raised time, an alarm cleared time, an alarm changed time, an event type, an alarm cause, alarm severity, an alarm root cause indicator, a specific problem, an alarm backup state, an alarm trend indication, alarm threshold information, a state change definition, a monitored related attribute, a proposed repair action, additional text, additional information, an alarm acknowledgment time, an alarm acknowledgment user identifier, an alarm acknowledgment system identifier, an alarm acknowledgment state, an alarm clear user identifier, and an alarm clear system identifier (See Col. 8 Ln. 30, Col. 9 Ln. 64, Teaches that following evaluation of the parameters in the M-ACTION request received and provision of only that alarm data which is associated with the alarms defined by the manager in the parameterized request, the agent AG starts alarm realignment by producing a notification staAA (start Alarm Alignment) and inserting a further item of correlation information aliNI (alignment Notification Id) into this notification. The individual notifications alNO have, in addition to the correlation information aliNI, a value for the urgency SV (perceived Severity) of the alarm and an origination instant evT (event Time) for the alarm). 

As to claim 10, Hirsch teaches a communication method, comprising: sending, by a service consumer, an alarm service message to a service provider, wherein the alarm service message comprises an alarm parameter, wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter (See Col. 7 Ln. 27, Col. 7 Ln. 61, Teaches that The notification flow occurs preferably using standardized M-EVENT-REPORT notifications embedded in an M-ACTION request initiated at the start and in an M-ACTION response initiated at the end. These are generic CMISE-standardized (Common Management Information Service Element) procedures defined on the basis of ITU-T X.710. ITU-T X.733 defines the content of a standardized alarm transmission (alarm report) implemented on the basis of the M-EVENT-REPORT services. The correlation information is entered in the notifications or in particular notification fields. Furthermore, the managers MA1, MA2 provide the parameters for controlling the alarm realignment with particular parameter values and enter them in the respective request notification individually or in multiples. The request notification repAA also contains the parameter values entered by the manager for the subsequent functional sequence); 
and receiving, by the service consumer, alarm data that is from the service provider and that is determined based on the alarm parameter (See Col. 8 Ln. 30, Teaches that following evaluation of the parameters in the M-ACTION request received and provision of only that alarm data which is associated with the alarms defined by the manager in the parameterized request, the agent AG starts alarm realignment by producing a notification staAA (start Alarm Alignment) and inserting a further item of correlation information aliNI (alignment Notification Id) into this notification)
However, it does not expressly teach wherein the at least one base object is an object managed by the service provider.
Panikatt et al., from analogous art, teaches wherein the at least one base object is an object managed by the service provider (See Col. 8 Ln. 14, Col. 4 Ln. 65 and Fig. 7, Teaches that FIG. 7 illustrates the classes involved in the inventive alarm services API and their relationships (one-to-one or one-to-many, etc.) This API gives the user the ability to query alarms under a given log, to clear, acknowledge and set attributes of a given alarm, to query alarms in batches (i.e. return alarm records asynchronously), to delete alarms and to register for alarm creation, modification and deletion events. In addition, a generic query mechanism allows the user to query on any attribute defined in an AlarmRecord class based on relational criteria such as: greater_than, less_than, equal, not_equal, greater_than_or_equal and less_than_or_equal. Each device node, 112, 120 and 124, corresponds to a managed device which might for example, be a processor, printer, storage device, network adapter card or other network apparatus. The state of each managed device is monitored and controlled by an agent program running in the node).

One of ordinary skill in the art would have been motivated because it allows one to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms (See Panikatt et al. Col. 1 Ln. 37).

As to claim 11, the combination of Hirsch and Panikatt et al. teaches the method according to claim 10 above. Hirsch further teaches wherein the alarm parameter is one or more of the following: a base object class used to indicate a class of the base object; a base object instance used to indicate an instance of the base object; and a data filter configured to obtain the alarm data from alarm information through filtering (See Col. 7 Ln. 61, Teaches that the request notification repAA also contains the parameter values entered by the manager for the subsequent functional sequence. This is used to request a one-off individual function execution (action) for parameter-dependent transmission of alarms by the agent AG. Parameterization can preferably take place with one or more set parameter values relEN (related Entities), relPS (related perceived Severity), priSV (prio severity), relTI (related Time Interval), priDT (prio Detection Time)). 


As to claim 14, Hirsch teaches a communications apparatus, comprising at least one processor, wherein the at least one processor is coupled to at least one memory; and wherein the at least one processor is configured to execute a computer program or an instruction stored in the at least one memory, to enable the apparatus to: receive an alarm service message from a service consumer, wherein the alarm service message comprises an alarm parameter (See Col. 7 Ln. 27, Col. 7 Ln. 61, Teaches that The notification flow occurs preferably using standardized M-EVENT-REPORT notifications embedded in an M-ACTION request initiated at the start and in an M-ACTION response initiated at the end. These are generic CMISE-standardized (Common Management Information Service Element) procedures defined on the basis of ITU-T X.710. ITU-T X.733 defines the content of a standardized alarm transmission (alarm report) implemented on the basis of the M-EVENT-REPORT services. The correlation information is entered in the notifications or in particular notification fields. Furthermore, the managers MA1, MA2 provide the parameters for controlling the alarm realignment with particular parameter values and enter them in the respective request notification individually or in multiples. The request notification repAA also contains the parameter values entered by the manager for the subsequent functional sequence); 
determine alarm data based on the alarm parameter; and send the alarm data to the service consumer (See Col. 8 Ln. 30, Teaches that following evaluation of the parameters in the M-ACTION request received and provision of only that alarm data which is associated with the alarms defined by the manager in the parameterized request, the agent AG starts alarm realignment by producing a notification staAA (start Alarm Alignment) and inserting a further item of correlation information aliNI (alignment Notification Id) into this notification)
However, it does not expressly teach wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, and wherein the at least one base object is an object managed by the apparatus.
Panikatt et al., from analogous art, teaches wherein the alarm service message is used to request an alarm for at least one base object indicated by the alarm parameter, and wherein the at least one base object is an object managed by the apparatus (See Col. 8 Ln. 14, Col. 4 Ln. 65 and Fig. 7, Teaches that FIG. 7 illustrates the classes involved in the inventive alarm services API and their relationships (one-to-one or one-to-many, etc.) This API gives the user the ability to query alarms under a given log, to clear, acknowledge and set attributes of a given alarm, to query alarms in batches (i.e. return alarm records asynchronously), to delete alarms and to register for alarm creation, modification and deletion events. In addition, a generic query mechanism allows the user to query on any attribute defined in an AlarmRecord class based on relational criteria such as: greater_than, less_than, equal, not_equal, greater_than_or_equal and less_than_or_equal. Each device node, 112, 120 and 124, corresponds to a managed device which might for example, be a processor, printer, storage device, network adapter card or other network apparatus. The state of each managed device is monitored and controlled by an agent program running in the node).

One of ordinary skill in the art would have been motivated because it allows one to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms (See Panikatt et al. Col. 1 Ln. 37).

As to claim 15, the combination of Hirsch and Panikatt et al. teaches the apparatus according to claim 14 above. However, it does not expressly teach wherein after receiving the alarm service message from the service consumer, the apparatus is further enabled to: collect alarm information of the object managed by the apparatus; or collect alarm information of the object from the at least one base object indicated by the alarm parameter.
Panikatt et al., from analogous art, teaches wherein after receiving the alarm service message from the service consumer, the apparatus is further enabled to: collect alarm information of the object managed by the apparatus; or collect alarm information of the object from the at least one base object indicated by the alarm parameter (See Col. 2 Ln. 34, Teaches that alarm Services is a module in the Solstice EM™ MIS responsible for updating and storing the state of managed objects in the MIS. Alarms arrive at the MIS as event notifications (via an MPA, for example). When such an event is received by the MIS, it is stored in an alarm log as an alarm log record by a Logging Services module and the Alarm Services module is informed about the arrival of this alarm. The Alarm Services module maps each managed-object-based alarm to a corresponding node in a topology database (discussed below) and updates the alarm counters for that topology node based on the alarm severity. The Alarm Services module also keeps the severity synchronized so that it represents the highest (most critical) uncleared alarm log record that is posted against the topology node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Panikatt et al. into the combination of Hirsch and Panikatt et al. to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms.
One of ordinary skill in the art would have been motivated because it allows one to have a standard interface which minimized variations of look and feel of the system as seen by the network operations personnel whereas the server portion was designed to operate on different platforms (See Panikatt et al. Col. 1 Ln. 37).

As to claim 16, the combination of Hirsch and Panikatt et al. teaches the apparatus according to claim 14 above. Hirsch further teaches wherein the alarm parameter is one or more of the following: a base object class used to indicate a class of the base object; a base object instance used to indicate an instance of the base object; and a data filter configured to obtain the alarm data from alarm information (See Col. 7 Ln. 61, Teaches that the request notification repAA also contains the parameter values entered by the manager for the subsequent functional sequence. This is used to request a one-off individual function execution (action) for parameter-dependent transmission of alarms by the agent AG. Parameterization can preferably take place with one or more set parameter values relEN (related Entities), relPS (related perceived Severity), priSV (prio severity), relTI (related Time Interval), priDT (prio Detection Time)). 

As to claim 17, the combination of Hirsch and Panikatt et al. teaches the apparatus according to claim 16 above. Hirsch further teaches wherein the data filter comprises at least one of the following filter conditions: alarm severity, an alarm time, an alarm type, and an alarm cause code (See Col. 7 Ln. 61, Teaches that the request notification repAA also contains the parameter values entered by the manager for the subsequent functional sequence. This is used to request a one-off individual function execution (action) for parameter-dependent transmission of alarms by the agent AG. Parameterization can preferably take place with one or more set parameter values relEN (related Entities), relPS (related perceived Severity), priSV (prio severity), relTI (related Time Interval), priDT (prio Detection Time)). 

As to claim 19, the combination of Hirsch and Panikatt et al. teaches the apparatus according to claim 14 above. Hirsch further teaches wherein the alarm data comprises a combination of any one or more of the following: an alarm identifier, an alarm notification identifier, an alarm raised time, an alarm cleared time, an alarm  (See Col. 8 Ln. 30, Col. 9 Ln. 64, Teaches that following evaluation of the parameters in the M-ACTION request received and provision of only that alarm data which is associated with the alarms defined by the manager in the parameterized request, the agent AG starts alarm realignment by producing a notification staAA (start Alarm Alignment) and inserting a further item of correlation information aliNI (alignment Notification Id) into this notification. The individual notifications alNO have, in addition to the correlation information aliNI, a value for the urgency SV (perceived Severity) of the alarm and an origination instant evT (event Time) for the alarm). 

Claims 6-7, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 6351213 B1) and Panikatt et al. (US 6349333 B1) and further in view of ZTE ( "Add use case subscription of alarm notifications of NSSI”, NLP).

As to claim 6, the combination of Hirsch and Panikatt et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the alarm 
ZTE, from analogous art, teaches wherein the alarm service message is an alarm list request message or an alarm subscribe request message (See Section 5.1, Teaches that Step 1 (M) CSMF subscribes the alarm notifications from NSMF managing the NSI. Step 2 (M) NSMF send the alarm notification to the CSMF when a new alarm notification is generated and this alarm notification satisfies the filter of the subscription).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ZTE into the combination of Hirsch and Panikatt et al. to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance.
One of ordinary skill in the art would have been motivated because it allows one to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance (See ZTE Section 3 Rationale).

As to claim 7, the combination of Hirsch and Panikatt et al. and ZTE teaches the method according to claim 6 above. However, it does not expressly teach wherein when the alarm service message is the alarm subscribe request message, the method further comprises: receiving, by the service provider, an alarm unsubscribe notification from the service consumer, wherein the alarm unsubscribe notification is used to instruct the service provider to stop sending the alarm data.
(See Section 5.1, Teaches that Step 1 (M) CSMF subscribes the alarm notifications from NSMF managing the NSI. Step 2 (M) NSMF send the alarm notification to the CSMF when a new alarm notification is generated and this alarm notification satisfies the filter of the subscription. Ends when The CSMF unsubscribes the alarm notifications of the NSI or the NSI is terminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ZTE into the combination of Hirsch and Panikatt et al. and ZTE to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance.
One of ordinary skill in the art would have been motivated because it allows one to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance (See ZTE Section 3 Rationale).

As to claim 12, the combination of Hirsch and Panikatt et al. teaches the method according to claim 10 above. However, it does not expressly teach wherein the alarm service message is an alarm list request message or an alarm subscribe request message.
ZTE, from analogous art, teaches wherein the alarm service message is an alarm list request message or an alarm subscribe request message (See Section 5.1, Teaches that Step 1 (M) CSMF subscribes the alarm notifications from NSMF managing the NSI. Step 2 (M) NSMF send the alarm notification to the CSMF when a new alarm notification is generated and this alarm notification satisfies the filter of the subscription).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ZTE into the combination of Hirsch and Panikatt et al. to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance.
One of ordinary skill in the art would have been motivated because it allows one to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance (See ZTE Section 3 Rationale).

As to claim 13, the combination of Hirsch and Panikatt et al. and ZTE teaches the method according to claim 12 above. However, it does not expressly teach wherein when the alarm service message is the alarm subscribe request message, the method further comprises: sending, by the service consumer, an alarm unsubscribe notification to the service provider, wherein the alarm unsubscribe notification is used to instruct the service provider to stop sending the alarm data.
ZTE, from analogous art, teaches wherein when the alarm service message is the alarm subscribe request message, the method further comprises: sending, by the service consumer, an alarm unsubscribe notification to the service provider, wherein the alarm unsubscribe notification is used to instruct the service provider to stop sending the alarm data (See Section 5.1, Teaches that Step 1 (M) CSMF subscribes the alarm notifications from NSMF managing the NSI. Step 2 (M) NSMF send the alarm notification to the CSMF when a new alarm notification is generated and this alarm notification satisfies the filter of the subscription. Ends when The CSMF unsubscribes the alarm notifications of the NSI or the NSI is terminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ZTE into the combination of Hirsch and Panikatt et al. and ZTE to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance.
One of ordinary skill in the art would have been motivated because it allows one to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance (See ZTE Section 3 Rationale).

As to claim 18, the combination of Hirsch and Panikatt et al. teaches the apparatus according to claim 14 above. However, it does not expressly teach wherein the alarm service message is an alarm list request message or an alarm subscribe request message.
ZTE, from analogous art, teaches wherein the alarm service message is an alarm list request message or an alarm subscribe request message (See Section 5.1, Teaches that Step 1 (M) CSMF subscribes the alarm notifications from NSMF managing the NSI. Step 2 (M) NSMF send the alarm notification to the CSMF when a new alarm notification is generated and this alarm notification satisfies the filter of the subscription).

One of ordinary skill in the art would have been motivated because it allows one to add use case and requirements for subscribing and filtering alarm notifications of a network slice instance (See ZTE Section 3 Rationale).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 6351213 B1) and Panikatt et al. (US 6349333 B1) and further in view of Yao et al. (US 20200112861 A1).

As to claim 9, the combination of Hirsch and Panikatt et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein: when the service provider is a data collection and reporting function (DCRF) network element, a type of the alarm data is network element function alarm data; when the service provider is a network slice subnet instance management function (NSSMF) network element, a type of the alarm data is network slice subnet instance alarm data; when the service provider is a network slice instance management function (NSMF) network element, a type of the alarm data is network slice instance alarm data; or when the service provider is a communication service management function (CSMF) network element, a type of the alarm data is communication service alarm data.
 (See ¶¶ [0025], [0022], [0023], Teaches that one or more embodiments may include a Communication Service Management Function (CSMF) supported by one or more processors able to receive the request to collect the NSI management data from a Communication Service Customer, and send a response to the Communication Service Customer with the result of the request. Because the actual modifications on the component NSSI and NF are delegated to a network slice subnet management function (NSSMF), a network slice management function (NSMF) may coordinate these management actions with the NSSMF to prevent, if possible, or to resolve the conflicts to minimize the negative impact to the NSI(s). When an NSI is offered as a service to a communication service customer, the communication service customer may need to access management data (e.g., performance measurements, alarm information) related to the NSI. It may be desirable to provide enhanced access of NSI related management data.).

One of ordinary skill in the art would have been motivated because it allows one to support NSI related management data exposure to a customer (See Yao et al. ¶ [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tse (US 20030069959 A1) teaches the present invention allows synchronizing alarm lists of two network entities of an Alarm Management System (AMS), such as the ones of an agent and a manager. The agent loses confidence in its Agent Alarm List (AAL) and decides to rebuild the AAL. It notifies its cooperating manager(s) via a rebuild notification (e.g. a NotifyFaultyAlarmList) of the ongoing or impending rebuild process with, preferably, a reason code indicating why rebuild is necessary. Upon receipt of the rebuild notification, the manager stops processing the Manager Alarm List (MAL) involving alarm notifications from the portion of the AAL being rebuilt, and purges these alarm notifications. Upon completion of the AAL rebuild, agent sends to the managers alarm notifications from the rebuilt AAL, preferably using alarm batches and/or a NotifyAlarmListRebuilt notification message. The manager(s) receives the alarm notifications and restores its/their MAL, and resume normal operation.
Poliquin et al. (US 5696486 A) teaches apparatus and method for receiving alarms from multiple network management servers and applying a plurality of policy-based filters to the alarms. The filters may be named and stored in a database, and application of the policy-based filters may be scheduled for different times. The same policy-based filters may be applied to one or more multiple network management applications. The invention allows greater control over which alarms get reported to network management applications and provides a means to ensure consistency of reported alarms across multiple network management applications. A telephonic alarm notification method and apparatus incorporates the policy-based filters and the capability to process alarms from multiple network segment servers so that users can be accurately notified of critical alarms generated in large and complex communications networks, via a public communications system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        08/31/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454